UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-7863



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

WILLIAM KELLY BROWN,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Elizabeth City. Malcolm J. Howard,
District Judge. (CR-93-17, CA-96-48-2-H)


Submitted:   March 27, 1997                 Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


William Kelly Brown, Appellant Pro Se. Fenita Talore Morris, OF-
FICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

his motion filed under 28 U.S.C. § 2255 (1994), amended by Antiter-
rorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court. United States v. Brown, Nos. CR-93-
17, CA-96-48-2-H (E.D.N.C. Nov. 29, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2